[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Overholser, Slip Opinion No. 2016-Ohio-2969.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-2969
           THE STATE OF OHIO, APPELLANT, v. OVERHOLSER, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Overholser, Slip Opinion No. 2016-Ohio-2969.]
Criminal law—Felony Sentencing—Standard of review upon appeal of sentence—
          R.C. 2953.08(G)(2)—Judgment affirmed on the authority of State v.
          Marcum.
       (No. 2015-0956—Submitted April 7, 2016—Decided May 17, 2016.)
                 APPEAL from the Court of Appeals for Clark County,
                           No. 2014-CA-42, 2015-Ohio-1980.
                                   __________________
          {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Marcum, ___ Ohio St.3d ___, 2016-Ohio-1002, ___ N.E.3d ___.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, FRENCH, and O’NEILL, JJ.,
concur.
          LANZINGER and KENNEDY, JJ., dissent and would dismiss the appeal as
having been improvidently accepted.
                            SUPREME COURT OF OHIO




                              _________________
       D. Andrew Wilson, Clark County Prosecuting Attorney, and Ryan A.
Saunders, Assistant Prosecuting Attorney, for appellant.
       Richard E. Mayhall, for appellee.
                              _________________




                                        2